IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-42,327-10


EX PARTE CARLTON STROUD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1997CR3770-W4 IN THE 290TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to thirty-five years' imprisonment. 
	On June 22, 2011, this Court remanded this application to the trial court for findings of fact
and conclusion of law addressing Applicant's claims that he had not been timely afforded a
preliminary hearing on his parole revocation.  On August 11, 2011, the trial court made findings of
fact and conclusions of law that were based on an affidavit provided by TDCJ.  The trial court
recommended that the application be dismissed.
	This Court has reviewed Applicant's first and second grounds for relief and has determined
that they are barred from review under Article 11.07, Section 4 of the Texas Code of Criminal
Procedure.  Therefore, those claims are dismissed.  Applicant's remaining claims concerning the
parole revocation hearing are now moot, because Applicant has been continued on parole.  These
claims are dismissed as moot.
 
Filed: September 14, 2011
Do not publish